Citation Nr: 1423859	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sinusitis, including a stuffy nose, claimed as a result of an undiagnosed illness.

2. Entitlement to service connection for a pulmonary disorder, including asthma, claimed as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active service from March 1971 to January 1973 and from February 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 1997 and was subsequently denied by the Board in April 2013.

In November 2013, a Joint Motion for a Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's April 2013 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in November 2013 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claims.

According to the JMR, the May 2013 VA examination was inadequate for rating purposes.  It argued that the examiner's opinion was erroneously based on an inaccurate factual premise.  Specifically, the examiner indicated that the Veteran's respiratory condition did not require the use of an inhaler.  However, the JMR notes there are several instances of record which indicate the Veteran had been prescribed or used an inhaler.  The JMR argued that this inaccurate premise was the basis of the negative opinion on whether there was objective evidence of a current and chronic pulmonary disorder, to include asthma characterized by wheezing and shortness of breath.  Therefore, pursuant to the JMR and the Court's Order, the Board remands this matter for a new VA examination and opinion.

In addition, the JMR asserts that there are outstanding private treatment records which have not yet been associated with the record.  Specifically, at the May 2012 VA examination the Veteran stated he was treated by a private physician, Dr. England, for the nose, throat, larynx, or pharynx condition in approximately 1995/1999 to the present.  These private treatment records are not of record.  Therefore, all outstanding records, specifically treatment records from the Veteran's private physician, Dr. England, must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all private treatment records which have not been obtained already, to specifically include records from Dr. England, as identified by the Veteran at the May 2012 VA examination.  These records must be obtained and associated with the claims file for consideration.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

2. Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine a possible etiology for his claimed sinusitis and stuffy nose, as well as his claimed pulmonary disorder, to include asthma.  

The examiner should provide responses to the following:

a. Provide an opinion as to whether the Veteran has a current and chronic breathing disorder characterized by a chronic stuffy nose. 

b. Provide an opinion as to whether the Veteran has a current and chronic pulmonary disorder characterized by wheezing and shortness of breath.

c. As to any current and chronic breathing and/or pulmonary disorders identified, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorders are due to a known disease, injury or any other incident of active duty service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged in the examination report.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of all claimed symptomatology and course of treatment, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

